Citation Nr: 0314252	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  95-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a fungal infection 
of the feet.  

3.  Entitlement to a compensable evaluation for bilateral 
defective hearing, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 decision by 
the RO which denied service connection for PTSD and a fungal 
infection of the feet, and granted service connection for 
bilateral defective hearing, rated noncompensably disabling.  
In June 1997, a hearing was held at the RO before a member of 
the Board.  The Board remanded the appeal to the RO for 
additional development in January 1998.  

The Board member who conducted the hearing in June 1997 is no 
longer at the Board.  The veteran was notified of this in May 
2003. and was offered a new hearing before another Board 
member, but declined.  Accordingly, the Board will proceed to 
adjudicate the issues on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of this 
claim has been obtained.

2.  The veteran, without demonstrating good cause, did not 
report for VA examinations in February and April 2002, in 
conjunction with his claims of service connection for PTSD 
and a foot disorder, and for an increased rating for 
defective hearing.  

3.  The veteran did not engage in combat with the enemy 
during military service.  

4.  Objective evidence of an in-service stressor has not been 
demonstrated.  

5  The veteran does not currently have PTSD as a result of 
experiences in service.  

6.  A chronic fungal infection of the feet was not present in 
service or until many years after service, and there is no 
competent medical evidence that any current foot disorder is 
related to service.  

7.  The veteran currently has a Level III hearing loss in the 
right ear and a Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2002).  

2. A chronic fungal infection of the feet due to disease or 
injury was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002).  

3.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss, based on an initial 
determination, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.85, 4.86, Part 4, including Diagnostic Code 
6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the veteran was notified of the enactment of 
the VCAA by letters in May and September 2001 and was 
provided with the appropriate laws and regulations pertaining 
to VA's duty to assist in the Supplemental Statement of the 
Case (SSOC) promulgated in August 2002.  He was notified of 
VA's duty to assist under the newly enacted legislation and 
that he could submit additional evidence.  He was advised of 
the evidence that had already been obtained in the Statement 
of the Case issued in April 1995, and in the SSOC.  The Board 
remanded the appeal in January 1998 to obtain additional 
information pertaining to his claimed stressors and foot 
problems in service and subsequent thereto, and to afford him 
an opportunity to supplement the record.  The veteran did not 
respond or provide any pertinent information from which VA 
could assist him in the development of his claims.  All 
pertinent VA records have been obtained and associated with 
the claims file.  The veteran has not alleged the presence of 
any additional available evidence which would be pertinent to 
his claims.  He has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on the 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Additionally, the veteran was notified that he was scheduled 
for VA examinations in February and April 2002 for the 
specific purpose of determining the etiology of his current 
foot disability and the severity of his bilateral hearing 
loss.  However, he failed to report and did not request to be 
rescheduled for another examination.  The duty to assist is 
not a one-way street, and the veteran has failed to cooperate 
in developing his claim.  In Olson v. Principi, 3 Vet. App. 
480 (1992), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that the veteran 
must be prepared to meet his obligations by cooperating with 
the VA's efforts to provide an adequate medical examination 
and submitting to the Secretary all medical evidence 
supporting his claim.  See also 38 C.F.R. § 3.327 (2002).  In 
this case, the veteran has not cooperated with VA's efforts 
to obtain medical evidence necessary to determine the 
etiology of his foot disability or the severity of his 
hearing loss.  Accordingly, the Board has no choice but to 
proceed to adjudicate the veteran's claims based on the 
evidence of record.  

Factual Background

Service medical records show that on March 20, 1968, the 
veteran was placed on limited duty and restricted from 
assignments involving habitual or frequent exposure to loud 
noises or firing of weapons, including perimeter guard duty 
where a fire fight could begin, or assignments to tracked 
vehicle or helicopter units because of bilateral hearing 
loss.  A change in his classification and reassignment in a 
support command capacity was recommended.  

The veteran's service medical records show that he was seen 
at a mental health clinic on a few occasions in October 1968 
for complaints of nervousness and a bad temper, saying that 
he didn't want people to mess with him.  He appeared 
intoxicated on one occasion, but denied drinking.  The 
impression was passive aggressive personality.  A note at 
that time indicated that he was reportedly violent and 
uncontrollable when he arrived in the morning and was given 
Thorazine and went to sleep.  

The veteran was seen on numerous occasions for a rash on his 
face, but was seen on only one occasion (June 1969) for a 
fungal infection of the foot.  He was given an ointment to 
apply four times a day.  No specific diagnosis was indicated.  
The record shows no further treatment or diagnosis of a foot 
disorder during service.  On a Report of Medical History for 
separation in October 1969, he reported a history of foot 
problems, and specifically denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, memory problems, or nervous trouble of any sort.  On 
examination at that time, his feet and psychiatric status 
were normal.  

The veteran's personnel records show an initial military 
occupational specialty (MOS) of a Fire Crewman (gunner).  He 
arrived in Vietnam in late March 1968; was held in a 
Transient Detachment Company and transferred to an AG Admin 
Company on March 31, 1968.  He was subsequently assigned to 
Troop C, 2nd Squadron, 1st Cavalry, 4th Infantry Division, and 
reassigned to Company A, 4th S&T Battalion, 4th Infantry 
Division on May 14, 1968.  His principal duty assignment was 
that of clerk.  In November 1968, he was reassigned to 
Headquarters & Headquarters Company, 124th Signal Battalion, 
as a clerk typist, and departed Vietnam on March 21, 1969.  

A claim of service connection for PTSD, fungal infection of 
the feet and bilateral hearing loss was received in February 
1994.  

In August 1994, the veteran was asked to provide detailed 
information concerning treatment for his foot and hearing 
problems during and after service, and to include the dates, 
places, unit of assignment, and the names of others who were 
involved or may have witnessed any of the stressor events 
that he now claims have led to his current psychiatric 
problems.  

VA medical records show that the veteran was admitted to a VA 
detoxification unit for polysubstance dependence in January 
1994.  He was accepted in to a PTSD Program in February and 
was subsequently admitted to the program in April 1994.  He 
reported that worked in grave registration while in Vietnam 
which included recovery and preparing American bodies.  The 
diagnoses included PTSD, chronic, delayed, and substance 
abuse, in remission (heroin, cocaine, and alcohol).  

The veteran failed to report for a VA examination in 
September 1994, and the RO adjudicated his claims for service 
connection based on the evidence of record.  Service 
connection was denied for PTSD and fungal infection of the 
feet, and was granted for bilateral defective hearing based 
on evidence of a hearing loss in service.  A noncompensable 
evaluation was assigned for his hearing loss, effective from 
February 9, 1994, the date of receipt of claim.  

In his notice of disagreement, the veteran asserted that he 
never received notice of the scheduled VA examinations.  

On VA examination of the feet in March 1995, he reported 
treatment for a rash on his feet during service and by a 
private physician after service.  On examination, there was 
scaling, mild maceration between the toes, soles, and lateral 
aspects of both feet, and distorted thickened nails on toes 1 
& 5 on the right and all of the toes on the left.  The 
diagnosis was chronic tinea pedis with onychomycosis.  

On VA psychiatric examination in April 1995, the examiner 
noted that only some of the veteran's records were available, 
including VA treatment records beginning in 1994.  The 
veteran reported that he served in the infantry in Vietnam 
and saw a great deal of fighting, that he suffered hearing 
loss from his battle experiences, and that he was assigned to 
grave registration for his last five months in Vietnam.  
Post-service, he was in prison some 26 times for various 
reasons, including petty larceny, assault, and attempted 
robbery.  The longest period of incarceration was one year.  
He reported that while working in grave registration, he had 
to put his best friend in a body bag.  At which point he 
became extremely stressed and cried uncontrollably.  The 
diagnoses included PTSD, chronic, and mixed substance abuse, 
chronic, in remission.  

On VA audiological examination in April 1995, pure tone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
25
35
35
31
LEFT
30
35
35
30
32

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 86 percent in the left ear.  The 
examiner indicated that the veteran had mild mixed hearing 
loss bilaterally and that speech recognition results may 
still reflect a functional component.  

A personal hearing before a member of the Board at the RO was 
held in June 1997.  At that time, the veteran testified that 
he was at a landing post in Vietnam that came under attack 
when a soldier fell asleep on guard duty and that he was in 
shock and didn't know what was happening.  He also described 
collecting bodies and putting them in body bags when he 
worked in grave registration.  He testified that he saw a 
psychiatrist during service and reported being afraid, and 
that he had intrusive thoughts and nightmares.  He said he 
first sought medical treatment for his psychiatric symptoms 
and foot and hearing problems at the VA in 1995.  

In October 1998, the veteran was asked to provide detailed 
information concerning the stressor events in service, and 
the names and addresses of all medical care provides who 
treatment him for his hearing, foot, and psychiatric problems 
since his discharge from service.  

Numerous medical records (including duplicate VA records) 
were received from the Social Security Administration (SSA) 
in January 1999.  A Disability Determination indicated that 
the veteran was total disabled due to affective disorder and 
asymptomatic HIV infection from July 1993.  

In a statement received in January 1999, the veteran reported 
that he was treated for foot problems in Cam-Rah Bay, Vietnam 
between March 21 - 27, 1969, and that he had difficulty from 
memories of dead soldiers while he was with the 4th S&T Unit.  

A VA Discharge Summary report shows that the veteran was 
hospitalized from August to October 1999.  The diagnoses 
included history of PTSD with depression, alcohol and cocaine 
dependence, and antisocial personality disorder.  

In May 2001, a VCAA letter was sent to the veteran at his 
most recent address of record which included a PTSD 
Questionnaire.  The veteran did not respond nor was the 
questionnaire retuned by the U.S. Postal Service.  

Additional VA progress notes indicated that the veteran was 
seen requesting medications in August 2001.  He had just been 
released from jail.  A note in January 2002, indicated that 
he was in jail awaiting arraignment on February 4, 2002.  

A VA record dated in April 2002 indicated that he was 
notified by letter at his current address in Mt Vernon, New 
York, that he was scheduled for VA examinations in April 
2002.  

Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide, in pertinent 
part, as follows:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") clarified the analysis to be followed in 
adjudicating a claim for service connection for PTSD.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  The corroboration may be by service records or 
other satisfactory evidence.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  In Doran, a veteran's service records had 
been lost due to fire; however, his account of in-service 
stressors was corroborated by statements from fellow 
servicemen.  

Analysis

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists of diagnoses of PTSD by VA medical care providers, 
and the veteran's assertions that he was exposed to stressors 
in service.  However, the diagnoses were based entirely on 
the veteran's self-described history of traumatic experiences 
in Vietnam which have not been confirmed by any objective 
evidence.  An opinion by a mental health professional based 
on a post-service examination of the veteran cannot be used 
to establish the occurrence of the stressor.  As a lay 
person, he is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  
Furthermore, the veteran's lay testimony regarding stressors 
is insufficient, standing alone, to establish service-
connection.  Moreau v. Brown, 9 Vet. App. 389 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1995).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical opinions 
that alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors in service are not credible.  In this regard, it is 
noted that while the veteran described the claimed stressors 
as having occurred in the presence of others.  Although 
requested by VA, he has not provided the name of a single 
person who could verify any of the incidents.  At a personal 
hearing, the veteran gave the name of a soldier who 
reportedly fell asleep on guard duty and led to an attack on 
their camp.  The significance of this individual's name is 
not clear, as there is no way to verify that he fell asleep 
on duty.  The veteran did not claim that the soldier died or 
that anyone was killed or injured in the claimed attack.  The 
veteran was asked on several occasions to provide specific 
information concerning this and other events in Vietnam that 
he believes have led to his current psychiatric problems.  
However, he did not respond to any of the requests or provide 
any detailed information that could be used to verify his 
claimed stressors.  Without the veteran's cooperation, the 
Board is unable to confirm the claimed stressors.  

As to his other claimed stressors, the Board notes that on VA 
psychiatric examination in April 1995, the veteran reported 
that saw a "good deal of fighting" when he was in Vietnam, 
and that he suffered a hearing loss from his "battle 
experiences."  He also claimed to have been assigned to 
grave registration during his last five months in Vietnam.  

However, his service personnel and medical records show that, 
prior to being sent to Vietnam, he was given a medical 
profile because of a hearing loss and was restricted from any 
assignments which would expose him to acoustic trauma.  His 
service records specifically indicate that he was restricted 
from combat, perimeter guard duty, or any type of habitual or 
frequent exposure to loud noises or firing of weapons.  
Shortly after his arrival in Vietnam, his MOS was 
reclassified to that of a clerk.  Thus, his assertions to VA 
psychiatrists that he was involved in combat action is not 
consistent with the circumstances or conditions of his 
service and raises serious questions as to his credibility.  

Another inconsistency involves his claim that he worked in 
grave registration.  The veteran told a VA psychiatrist in 
April 1995 that he was assigned to grave registration duty 
during his last five months of service in Vietnam.  In a 
statement received in January 1999, he referred to his 
experiences of dealing with the dead while he was temporarily 
assigned to the 4th S&T Unit.  In contrast, his personnel 
records show that four months prior his departure from 
Vietnam, he was transferred from the 4th S&T Battalion to 
Headquarters & Headquarters Company of a signal battalion, 
and that his MOS was reclassified to that of a clerk typist.  
There is nothing in his personnel records which even remotely 
suggests that he was assigned to a Grave Registration Unit or 
that his duties involved assisting in grave registration.  
The fact that his personnel records show changes in his duty 
assignments during the last five months in Vietnam, mitigates 
against a finding that there may have been some oversight or 
failure to properly post his duty assignments accurately.  
Moreover, the veteran's personnel records do not reflect any 
training associated with graves registration, and he has 
offered no persuasive explanation for the claimed discrepancy 
in his records.  Thus, his assertion concerning his duty with 
grave registration is not credible.  

The record shows that the veteran was not awarded any medals 
for valor and, in fact, was restricted from serving in 
combat.  Since he did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  

The veteran's official service records do not verify the 
alleged stressors, and he has not provided any detailed 
information which could be used to attempt verification of 
alleged stressors.  Without such information, there is 
nothing the VA can do to assist with verification of 
stressors.  The duty to assist is not a one-way street.  
Wood, 1 Vet. App. 190 (1991).  

In summary, the Board finds the veteran's assertions 
regarding his Vietnam experiences are not credible.  
Additionally, there is no medical evidence of a diagnosis of 
PTSD based on any recognized stressor and the constellation 
of symptoms associated with that disorder.  Inasmuch as there 
is no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the claim must be 
denied.  

Fungal Infection

The evidence of record shows that the veteran was seen for a 
fungal infection of the foot once during service and was 
given an ointment.  He was seen on numerous occasions 
thereafter for unrelated maladies, but made no mention of any 
additional problems with his feet.  He reported a history of 
a foot problem at the time of his separation examination in 
October 1969, but no pertinent abnormalities were noted on 
examination at that time.  

The first evidence of any treatment for a chronic foot 
disorder post service was in 1994, some 24 years after his 
discharge from service.  Although he reported treatment at a 
VA medical facility in the 1970's, a response from that 
facility in December 1999 was to the effect that the veteran 
was not listed in the system records.  The veteran was 
notified of this and informed that he could provide 
additional information concerning his foot problems since 
service.  He reported additional treatment by VA in 1994.  
Those records and a subsequent VA examination show a 
diagnosis of chronic tinea pedis with onychomycosis.  

However, no evidence has been submitted to relate the 
veteran's current foot problems to military service, and he 
failed to report for a VA examination scheduled for the 
specific purpose of determining the etiology of his current 
foot disorder.  

While the veteran is competent to testify as to the symptoms 
he has experienced, he is not competent to testify to the 
fact that what he experienced in service is the same 
condition that he is currently diagnosed with.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The veteran, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu, 2 Vet. App. 492 (1992).  See also Franzen 
v. Brown, 9 Vet. App. 235 (1996).  

Inasmuch as there is no evidence of a chronic fungal 
infection of the feet in service or until many years post 
service, and no competent medical evidence relating his 
current foot disorder to military service, the Board finds 
that there is no basis to grant service connection for a 
fungal infection of the feet.  

Increased Rating

The issue pertaining to the rating to be assigned the 
veteran's bilateral hearing loss arises from an original 
claim for compensation benefits.  As held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), where the claim arises from an 
original rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2002).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2002).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) and (e) 
(2002).  See Lendenmann, supra.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 31.  The 
percent of discrimination was 76.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 0 and 41 with the line for percent of 
discrimination from 76 to 82, the resulting numeric 
designation for the right ear is III.  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 33.  The percent of 
discrimination was 86.  The resulting numeric designation for 
the left ear is II.  See also 38 C.F.R. § 4.85, Table VI.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a higher evaluation during the applicable period.  
Audiometric testing results are dispositive evidence for a 
claim for a compensable rating for hearing loss.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a), 
provides that if puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIA, whichever results in a higher evaluation.  
This provision corrects for the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible), the high level of amplification 
needed to attempt to conduct a speech discrimination test 
would be painful to most people, and speech discrimination 
tests may therefore not be possible or reliable.  See 64 Fed. 
Reg. 25209 (May 11, 1999).  

However, in this case, puretone thresholds at each of the 
four frequencies in either ear are less than 55 decibels.  
Therefore, application of § 4.86(a) does not apply.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
sympathizes with the veteran's difficulties due to hearing 
loss, we are constrained to abide by VA regulations.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
disability rating for bilateral hearing loss during the 
entire period of this claim.  


ORDER

Service connection for PTSD is denied.  

Service connection for a fungal infection of the feet is 
denied.  

Entitlement to a compensable evaluation for bilateral 
defective hearing is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

